UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC.20549 FORM 10-K (Mark One) T ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to COMMISSION FILE NUMBER 0-22636 RAPID LINK, INCORPORATED (Name of issuer in its charter) DELAWARE 75-2461665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5408 N. 99th Street; Omaha, NE68134 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (402) 392-7561 SECURITIES REGISTERED UNDER SECTION 12(b) OF THE EXCHANGE ACT: None SECURITIES REGISTERED UNDER SECTION 12(g) OF THE EXCHANGE ACT: COMMON STOCK, $0. Check if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.£ Check if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.£ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Check whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company pursuant to Rule 12b-2 of the Exchange Act: Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant as of February 15, 2010 was approximately$1,016,192 based on the average bid and ask price of a share of common stock as quoted on the OTC Bulletin Board of $0.02. As of February 15, 2010, there were 74,647,667 shares of registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None 1 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains “forward-looking statements”, which are statements other than historical information or statements of current condition.
